Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foerster et al (US 2019/0199656).

5.	Regarding claim 1, Foerster shows a computing system comprising a processor and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system (Figure 20, para 20 show the processor and memory configuration) to: obtain message data associated with a message being composed (para 4, 16, 23, 34 for example shows obtaining message data for a message being composed); analyze the message data to determine, via a classification model, a message type indicating a type of message and to determine a message context representation representing a context provided within the message being composed (para 45, 68, 69, 75 show using a classification model used to determine the message type as well as the representation of the context of the message such as the information component types and templates); identify a set of context representations representing a set of expected contexts associated with the message type of the message (para 41, 67-70, 88-89, 93-94 show identifying expected context such as matching reply according to message information type and content); determine an absent context missing in the message being composed based on a comparison of the message context representation with the set of context representations (para 35, 41, 67, 69 show a set of context representations such as likely replies and Figures 2, 5, 67-70, 75-76 show determining where the message is deficient in context while it is being composed, based on comparing it to the expectations based on the set of context representations); and provide a recommendation related to the absent context missing in the message being composed (para 34, 41-42, 62-64, 75 show the suggestion modules giving recommendations related to the deficient context in the message composition).

6.	Regarding claim 2, the message comprises an email (para 31, 34, 62 for example).
7.	Regarding claim 3, the message data includes message content, a message recipient, and a message subject line (See Figure 3 for example).

8.	Regarding claim 5, the message context representation comprises a vector generated via a deep neural network (para 35, 36, 67 show the neural network).

9.	Regarding claim 7, determining the absent context comprises determining similarity of the message context representation and each context representation of the set of context representations (para 41, 67-70, 75-76 show the similarity of the question-reply context to the set of the set of same types of questions and replies, and based on that absent or deficient context is determined).

10.	Regarding claim 8, the recommendation provides an indication of the absent context missing in the message being composed (para 34, 41-42, 62-64, 75 show the recommendation/suggestion indicates where the deficiency may be corrected in the message being composed).

11.	Regarding claim 9, the message type is determined based on content of the message and a recipient of the message (para 64, 67-69, 75, 88 for example show determining the type of message based on the kinds of questions and information in the content, and para 33, 34, 40, 62 show that the content in tandem with the recipient helps determine the context and message type).

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 4, 6, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al (US 2019/0199656) and Chang et al (CN 105516499 A).
(Please note that a copy of Chang et al is provided that numbers paragraphs in the same manner as that used in the Action.)

14.	Regarding claim 4, Foerster does not go into the specific details that the message type is determined using a multi-class classification model per se, but such as model is commonly used.  Chang para 111, 118, and 129 uses a multi-classification model to determine a message type, such as junk/spam message.  It would have been obvious to a person with ordinary skill in the art to have this in Foerster, because it would provide an efficient classification model to determine the message type.

15.	Regarding claim 6, Foerster does not go into the specific details that the set of context representations are identified via a context database per se, the context database including a record having an indication of the message type and the set of context representations.  Chang however does show the context database including a record having an indication of the message type and the set of context representations (para 65-67, 80-81 show the database storing the message type and association with context such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.

16.	Regarding claim 10, Foerster shows a computer-implemented method for facilitating message composition (para 4, 16, 23, 34 for example shows obtaining message data for a message being composed), the method comprising: determining that a first expected context is absent from the message being composed based on a similarity analysis of a set of context representations with one or more context representations indicating context within the message (para 35, 41, 67, 69 show a set of context representations such as likely replies and Figures 2, 5, 67-70, 75-76 show determining where the message is deficient in context while it is being composed, based on comparing it to the expectations based on the set of context representations); and providing a recommendation indicating that the first expected context is absent from the message (para 34, 41-42, 62-64, 75 show the suggestion modules giving recommendations related to the deficient context in the message composition).  Foerster does not go into the details of determining, via a multi-class classification model, a message type associated with a message being composed; and identifying, via a context database, a set of context representations indicating a set of expected contexts corresponding with the determined message type.  Chang however does show determining, via a multi-class classification model, a message type associated with a message being composed (para 111, 118, and 129 uses a multi-classification model to determine a message type, such as junk/spam message).  It would have been obvious to a person with ordinary skill in the art to have this in Foerster, because it would provide an efficient classification model to determine the message type.  Furthermore, Chang shows identifying, via a context database, a set of context representations indicating a set of expected contexts corresponding with the determined message type (para 65-67, 80-81 show the database storing the message type and association with context such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.


17.	Regarding claim 11, Foerster shows the similarity analysis comprises determining similarity scores indicating similarity between each of the context representations indicating expected contexts within the message (para 70, 76, 90, 95, 102 show the similarity scores used to indicate expected context questions and replies within the message).  As explained for claim 10, these context representations are identified via the context database in Chang (para 65-67, 80-81 show the database storing the message type and association with context such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.

18.	Regarding claim 12, the recommendation prompts a user to include the first expected context in the message being composed (Foerster para 4, 77, 91, 98 show prompting the user to include the expected context in the message).

19.	Regarding claim 13, the context database comprises a set of message types and corresponding context representations (Chang para 65-67, 80-81 show the database storing more than one message type such as spam and not spam, and associating with corresponding context representations such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.

20.	Regarding claim 14, the set of message types are input via a graphical user interface (Foerster Figures 3, 4A-B, para 40, 64, 75, 79-85 show that the type of message based on question and reply paradigm, may be inputted, via a graphical user interface).

21.	Regarding claim 15, the set of message types are automatically learned based on a set of messages (Foerster para 67-70, 88-94, 100 show using machine learning to determine message types based on a historical set of messages).

22.	Regarding claim 16, Foerster shows one or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method (Figure 20, para 20 show the processor and memory configuration) for facilitating error detection (abstract shows it is for detecting errors in a draft message), the method comprising: identifying, a set of context representations indicating a set of expected contexts corresponding with a message type determined for a message being composed (para 41, 67-70, 88-89, 93-94 show identifying expected context such as matching reply according to message information type and content while it is being composed); determining that a first expected context is missing from the message being composed based on a comparison of the set of context representations with one or more context representations representing context within the message being composed (para 35, 41, 67, 69 show a set of context representations such as likely replies and Figures 2, 5, 67-70, 75-76 show determining where the message is deficient in context while it is being composed, based on comparing it to the expectations based on the set of context representations); and providing a recommendation related to the first expected context (para 34, 41-42, 62-64, 75 show the suggestion modules giving recommendations related to the deficient context in the message composition). Foerster does not go into the details that the context representations are identified via a generated context database that includes a set of message types and corresponding context representations that represent expected contexts for the corresponding message type.  Chang however does show the generated context database that includes a set of message types and corresponding context representations that represent expected contexts for the corresponding message type (para 65-67, 80-81 show the database storing the message type and association with context such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.

23.	Regarding claim 17, the set of context representations comprise vectors generated via a deep neural network (Foerster para 35, 36, 67 show the neural network).

24.	Regarding claim 18, at least one of the message types of the set of message types corresponds with a particular user or entity (Foerster para 34-36, 60-61 show the model identifies a message type based on user information).

25.	Regarding claim 19, at least a portion of the set of message types or the expected contexts are input via a graphical user interface (Foerster Figures 3, 4A-B, para 40, 64, 71 show inputting message types or expected reply contexts via a graphical user interface).

26.	Regarding claim 20, at least a portion of the set of message types or the expected contexts are automatically determined via machine learning (Foerster para 67-70, 88-94, 100 show using machine learning to determine message types and expected contexts).

27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Rogynskyy (US 2019/0361860) uses multi-class classification models in an electronic message system.
b) Yang (CN 108616446) uses classification models to determine target categories of messages in order to obtain specific information types.
c) Pramod (US 2021/0142196) uses classification models to provide recommendations.




28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174